PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/828,112
Filing Date: 30 Nov 2017
Appellant(s): Citla et al.



__________________
Daniel K. McCormick
For Appellant

EXAMINER’S ANSWER









KILPATRICK TOWNSEND & STOCKTON LLP
1100 Peachtree Street
Suite 2800
Atlanta, GA  30309
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2020 & July 21, 2020 was filed after the mailing date of the Final Office Action on October 9, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Additionally, the IDS submitted on February 7, 2018 is being considered by the examiner.  The information disclosure statement is included with this Examiner’s Answer.

This is in response to the appeal brief filed November 19, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 9, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
Claims 1-3, 7-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486) as applied to claims 1-3 and 7-8 above, and further in view of Arase et al. (U.S. 2016/0203958).
Note.  A new grounds of rejection was done because the primary reference Chiang et al. discloses the limitation of “a power of between about 20W and 50W” and hence the Chen et al. reference was not required.  Therefore, the issues related to the Chen et al. reference are moot.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486).

Chiang et al. is silent on a DC pulsing power electrically coupled with the substrate processing chamber and configured to produce priming particles for the RF' bias plasma.
Referring to paragraph [0028], Agarwal et al. teach a plasma processing apparatus wherein a DC pulsing power 160 electrically coupled with the substrate processing chamber in order to achieve the desired plasma, characteristics. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to pulse the DC power of Chiang et al. as taught by Agarwal et al. in order to achieve the desired plasma characteristics. The resulting apparatus of Chiang et al. in view of Agarwal et al. includes a DC pulsing power electrically coupled with the substrate processing chamber and configured to produce priming particles for the RF bias plasma.
With respect to claim 2, the substrate processing chamber of Chiang et al. in view of Agarwal et al. further includes wherein the DC pulsing power supply 162 is configured to 
With respect to claim 3, the substrate processing chamber of Chiang et al. in view of Agarwal et al. further includes wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50% (Agarwal et al.- duration less than 50 microseconds (i.e. Paragraph [0024] indicates that the duration of 50 microseconds for the plasma power supply and as seen in Figures 3B-3D and paragraph [0031], the duration of the DC pulsing power supply is less than the plasma power supply.  Paragraph [0030] indicates a duty cycle of 40% for all pulse outputs (i.e. Source, Bias, & DC)).
With respect to claim 7, the substrate processing chamber of Chiang et ah in view' of Agarwal et al. and Chen et al. further includes wherein the RF bias power is operated at a pulsing frequency greater than or about 500 Hz (Chiang et al.- i.e. 10 Hz- 10,000 Hz, par.[0060], Agarwal et al.-i.e. 2,000 Hz, par.[0024]).
With respect to claim 8, the substrate processing chamber of Chiang et al. in view of Agarwal et al. further includes wherein the DC pulsing power is configured to operate on an alternating frequency with the RF bias power (Agarwal et al.-Fig. 3B-3D).
With respect to claim 9, referring to Figure 1 and paragraphs [0029]-[0032], Chiang et al. discloses a substrate processing chamber comprising: a pedestal 182 configured to support a semiconductor substrate (par.[0029]); an RF bias power 160 electrically coupled with the pedestal and configured to operate as a plasma-generating electrode to generate a plasma within 
Chiang et al. is silent on a duty cycle of between about 20%-50% and DC pulsing power electrically coupled with the substrate processing chamber and configured to produce priming particles for the RF bias plasma.
Referring to Figure 3 and paragraphs [0024], [0028], [0030], Agarwal et al. teach a plasma processing apparatus wherein a duty cycle of between about 20%-50% (a duty cycle less than 40 %-Fig, 3, par.[0024], [0030]) and a DC pulsing power 160 electrically coupled with the substrate processing chamber in order to achieve the desired plasma characteristics (par.[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to pulse the DC power of Chiang et al. as taught by Agarwal et al. in order to achieve the desired plasma characteristics. The resulting apparatus of Chiang et al, in view of Agarwal et al. includes a DC pulsing power electrically coupled with the substrate processing chamber and configured to produce priming particles for the RF bias plasma.
With respect to claim 10, the substrate processing chamber of Chiang et al. in view of Agarwal et al, further includes wherein die DC pulsing power supply 162 is configured to pulse at a frequency to produce priming particles without developing a plasma sheath (Agarwal et al.-i.e., pulse controller 160, par,[0028]) .
With respect to claim 11, the substrate processing chamber of Chiang et al. in view of Agarwal et ah further includes wherein the DC pulsing power supply is configured to be 
With respect to claim 15, the substrate processing chamber of Chiang et al. in view of Agarwal et al. further includes wherein the RF bias power is operated at a pulsing frequency greater than or about 500 Hz (Chiang et al.- i.e. 10 Hz- 10,000 Hz, par.[0060], Agarwal et al.-i.e., 2,000 Hz, par.[0024]).
With respect to claim 16, the substrate processing chamber of Chiang et al. in view of Agarwal et al, et al. further includes wherein the DC pulsing power is configured to operate on an alternating frequency with die RF bias power (Agarwal et al.-Fig. 3).
With respect to claim 17, the substrate processing chamber of Chiang et al. in view of Agarwal et al, et al further includes wherein the RF bias power is configured to operate at greater than or about 20 W (Note. In par.[0030], Chiang et al. discloses a power of less than 150 W which includes a range of 0 W- 150 W).
With respect to claim 18, the substrate processing chamber of Chiang et al. in view of Agarwal et al, et al. further includes wherein the RF bias power is configured to operate at less than or about 50 W (Note. In par.[0030], Chiang et al. discloses a power of less than 150 W which includes a range of 0 W- 150 W).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486) as applied to claims 1-3, 7-11, and 15-18 above, and further in view of Arase et al. (U.S. 2016/0203958).

Chiang et al. in view of Agarwal et al. fail to teach wherein the pedestal comprises a bipolar electrostatic chuck, and wherein the DC pulsing power is applied to electrical ground of the bipolar electrostatic chuck.
Referring to paragraph [0004], Arase et al. teach a plasma processing apparatus wherein it is conventionally known in the art for a pedestal to include either a unipolar or bipolar electrostatic chucks. Additionally, the DC power is applied to electrical ground of the bipolar electrostatic chuck (Figs. 1 and 6 show that the DC power supply 105 is grounded and connected to a bipolar electrostatic chuck 102, 103, par.[0004], [0041]-[0045]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to alternatively substitute or modify the pedestal of Chiang et al. in view of Agarwal et al. with a bipolar electrostatic chuck as taught by Arase et al. since it is an art-recognized equivalent means used for an electrostatic chuck.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Font, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), See MPEP 2144.06 II.  The resulting apparatus of Chiang et al. in view of Agarwal et al. and Arase et al. would include wherein the pedestal comprises a bipolar electrostatic chuck, and wherein the DC pulsing power is applied to electrical ground of the bipolar electrostatic chuck.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
s 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486) and Chen et al. (U.S. 2006/0166107).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486) and Chen et al. (U.S. 2006/0166107) as applied to claims 1-3 and 7-8 above, and further in view of Arase et al. (U.S. 2016/0203958).
Claims 9-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486) and Chen et al. (U.S. 2006/0166107).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486) as applied to claims 9-11 and 15-16 above, and further in view of Arase et al. (U.S. 2016/0203958).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248486) as applied to claims 9-11 and 15-16 above, and further in view of Chen et al. (U.S. 2006/0166107).

(2) Response to Argument
With respect to claim 1
Appellant has argued that the Chiang et al. failed to teach pulsing an RF bias power and the claimed pulsing frequency.
modulate (something, such as electromagnetic waves) in the form of pulses (i.e. pulsed waves).  Third, referring to paragraph [0029], Chiang et al. disclose that the RF bias power 160 coupled to the pedestal 182 and generates a plasma within the chamber (par.[0029]).  Additionally, referring to paragraphs [0031] and [0060]-[0061], Chiang et al. teach the pulsing of the RF bias power 160 (i.e. “ion flux or energy modulation”, “the modulation can be either of the ion flux via the plasma power or of the ion energy via an applied periodic wafer bias.”, or “Plasma power modulation (i.e. pulse) can take the form of variations in frequency (periodicity), magnitude, and duty-cycle).  Lastly, referring to paragraph [0060], the claimed pulsing frequency of 5000 Hz is anticipated and encompassed within the pulsing range of 10 Hz to 10,000 Hz.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. satisfy the claimed requirements.
 	Appellant has argued that the Examiner does not cite to a plasma-generating electrode of Chen, but to a directional bias source that may affect properties of plasma generated by a different plasma source, and which is not what is claimed.
Appellant’s arguments with respect to the Chen et al.’107 have been considered but are moot because reference Chen et al.’107 has been dropped from the ground of rejection.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. satisfy the claimed requirements.
Appellant has argued that Chiang et al. expressly teaches away from pulsing both power supplied as claimed, and the cited documents, either alone or in combination, fail to teach or suggest the RF power pulsing as well as the power at which the RF power source is operated. 
As stated above, referring to Figure 7A and 7C paragraphs [0060]-[0061], Chiang et al. disclose in that RF bias power 160 (i.e. plasma power) is pulsed (i.e. modulated).  Furthermore, according to paragraph [0030], Chiang et al. disclose a power of less than 150 W which includes a range of 0 W- 150 W.  Hence, the Chiang et al. reference anticipates and encompasses the claimed power range of between about 20 W and about 50 W.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. satisfy the claimed requirements.

With respect to claim 2
Appellant has argued that Agarwal et al. states only that a DC pulse generator can control the “repetition rate, phase and duty cycle” of the power supply. There is no indication that the supply can be operated as claimed, or that development of a sheath would be prevented.
First of all, it should be noted that the apparatus of Agarwal et al. has the structure of a DC pulsing power supply 162 operated by controller 160.  Since the DC pulsing power supply 162 is operated by a controller 160, the DC pulsing power supply is capable of operating such that the development of a sheath would be prevented.  Secondly, by controlling the DC pulsing power supply, the result would produce priming particles without developing a plasma sheath.  Thirdly, claim 2 fails to require a specific operating parameter in terms of, for example, frequency or power level.  Lastly, apparatus claims cover what a device is, not what a device does.” Hewlett- Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525,


With respect to claim 3
Appellant has argued that each of the cited paragraphs of Agarwal is discussing operation of RF power, or source power, and not the DC power. There is no indication that the DC power supplies are operable to be pulsed as claimed. Moreover, the cited “50 microseconds” of paragraph [0024] the Examiner notes in the rejection is not actually discussing on-time for plasma pulsing. 
Referring to Figures 3B-3D and paragraphs [0030]-[0031], Agarwal et al. recites and shows that “Figs. 3A-3D depict a duty cycle of 75% for all pulse outputs (i.e. Source, Bias, & DC).  However, the duty cycle may be less, for example about 40% for all pulse outputs.”  Hence, the DC pulsing power supply has a duty cycle of about 40% which is less than 50 %.  With respect to the duration of 100 microseconds, since the DC pulsing power supply 162 is operated by a pulse controller 160, then the duration can be controlled as well.  Nevertheless, paragraph [0024] indicates that the duration of 50 microseconds for the plasma power supply and as seen in Figures 3B-3D and paragraph [0031], the duration of the DC pulsing power supply is less than the plasma power supply.  Thus, the duration of the DC pulsing power supply is less than 100 microseconds.   Therefore, the apparatus of Chiang et al. in view of Agarwal et al. satisfy the claimed requirements.

With respect to claim 4
Appellant has argued that there is nothing related to a chamber configuration in which the DC pulsing power “is applied to electrical ground of the bipolar electrostatic chuck” as claimed.
It should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Agarwal et al. was applied for the teaching of a DC pulsing power 162 applied to an electrostatic chuck 136, 138 (pars[0025], [0028]).  Arase et al. was simply applied for the teaching that it is conventionally known in the art to use a bipolar electrostatic chuck 102, 103 for substrate chucking purposes and that the DC power 105 is applied to the electrical ground of the bipolar electrostatic chuck (i.e. Figs. 1 and 6 show that the DC power supply 105 is grounded, par.[0004], [0041]-[0045]).  The resulting apparatus of Chiang et al. in view of Agarwal et al. and Arase et al. would yield wherein the pedestal comprises a bipolar electrostatic chuck, and wherein the DC pulsing power is applied to electrical ground of the bipolar electrostatic chuck.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. and Arase et al. satisfy the claimed requirements.

With respect to claim 9
See arguments with regards to claim 1 and Chiang et al. reference.

Furthermore, with regards to Agarwal et al., at paragraph [0023], Agarwal expressly states that it is the VHF source that is operated to generate plasma, and a separate directional bias source may be used with the pedestal, which may provide directionality to the plasma generated by the VHF source. It is not the bias power that generates plasma.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, in Appellant’s claims, the term “RF bias power” refers to the power source that is used to generate plasma (i.e. plasma or source power).  Thirdly, in the instant case, primary reference Chiang et al. disclose an RF bias power 160 (i.e. plasma power) that generates plasma and the RF bias power is pulsed (par.[0029], [0060]-[0061]).  Fourthly, Agarwal et al. was simply applied for the teaching of plasma power having a duty cycle of between about 20% and about 50% and a DC pulsing power electrically coupled with the substrate processing chamber and configured to produce priming particles for the RF bias plasma.  In paragraph [0024], Agarwal et al. teach that it is conventionally known to pulse the plasma or source power for a duty cycle of 40% to achieve the desired plasma conditions for processing.  Lastly, by providing the pulsing RF bias power of duty cycle of 40%, the modified apparatus of Chiang et al. in view of Agarwal et al. would yield a RF bias power for generating plasma with a duty cycle of duty cycle of between about 20% and about 50%.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. and Arase et al. satisfy the claimed requirements.

With respect to claims 10-12
Appellant has argued that claims 10-12 include similar recitations as claims 2-4, respectively, discussed above. As the rejections of claims 10-12 mimic the rejections of claims 2-4, the discussions for those claims are equally applicable for claims 10-12, and which are to be considered re-applied here.

Therefore, the apparatus of Chiang et al. in view of Agarwal et al. and Arase et al. satisfy the claimed requirements.

With respect to claim 16
Appellant has argued that claim 16 additionally recites that the DC pulsing power is configured to operate on an alternating frequency with the RF bias power. This is not taught or suggested by the cited documents.
As stated above, in Appellant’s claims, the term “RF bias power” refers to the power source that is used to generate plasma (i.e. plasma or source power).  Primary reference Chiang et al. disclose an RF bias power 160 (i.e. plasma power) that generates plasma and the RF bias power is pulsed (par.[0029], [0060]-[0061]).  In Agarwal et al., the plasma power is the source power and according to Figures 3B-3D and paragraph [0031], the plasma power (i.e. source power) operates on an alternating frequency from the DC pulsing power.  Thus, the modified apparatus of Chiang et al. in view of Agarwal et al. would yield the DC pulsing power is configured to operate on an alternating frequency with the RF bias power.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. satisfy the claimed requirements.

With respect to claims 17-18
Appellant has argued that Claim 17 further recites that the RF bias power is configured to operate at greater than or about 20 W, and claim 18 further recites that the RF bias power is configured to operate at less than or about 50 W. Neither of these is taught or suggested by the cited documents.


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/Michelle CROWELL/            Examiner, Art Unit 1716                                                                                                                                                                                            
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/WILLIAM KRYNSKI/
Director Designee, TC 1700

Conferees:
/PARVIZ HASSANZADEH/            Supervisory Patent Examiner, Art Unit 1716  

/CHRISTINE S TIERNEY/            Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.